DETAILED ACTION
Claims 1-20 are pending.

Election/Restrictions
Claim 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 June 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, recites the limitation "a second passageway fluidly" --twice-- in the body of the claim, while “a second passageway” is recited in an earlier line. It is unclear whether this newly recited element is the same or different from the previously recited element. For the limited purpose of examination, they will be interpreted as the same. As a result of their dependency claims 2-13 are also rejected.
Claim 1, recites the limitation "a first passageway fluidly coupling" in the body of the claim, while “a first passageway” is recited in an earlier line. It is unclear whether this newly recited element is the same or different from the previously recited element. For the limited purpose of examination, they will be interpreted as the same. As a result of their dependency claims 2-13 are also rejected.
Claim 11 recites “wherein S2 is less than S1 and S3 as speed S2.” It is unclear what is meant by the phrase, and specifically how S2 is related to S3. The ending “and S3 as speed S2” causes confusion because it is unclear what “and” is conjoining, and whether “as” is functioning as an adverb, conjunction, or preposition which also makes its meaning unclear. For the limited purpose of examination the relationship between S2 and S3 will not be considered as limiting in the claim, because the intended limitation cannot be inferred.
Claim 11 recites “Speed S1,” “speed S2,” and “speed S3.” The speed lacks antecedent basis, and it is therefore unclear which structure’s speed is being claimed. For instance, is applicant claiming the rotational speed of a motor, or flow speed through the pump, or speed of pressure change in the source tank or in the destination tank, or reduction in source tank fluid, or increase in destination tank fluid, etc..


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fejzuli (US 2011/0103976) in view of Scheeter (US 2004/0187957) in view of Baelz (NPL obtained from “https://info.baelzna.com/blog/2-way-vs-3-way-valves”).
Regarding claim 1, Fejzuli discloses a liquefied gas unloading and deep evacuation system (liquid natural gas compressor 2, par 0025), comprising: a two stage compressor (first and second compression stages 9, 10, 11-15 par 0026, 0031) comprising a single stage mode (stages run in parallel, par 0031) and a two stage mode (stages run in series, par 0031); the two stage compressor comprising a first cylinder (first piston compressor, par 0026) and a second cylinder (larger piston diameter, par 0026), the two stage compressor being selectably changeable between the single stage mode and the two stage mode at a predetermined pressure (valves 23, 24 and 25, bypass compressor stages are based on measured values of pressure, par 0032; when aspiration pressure is low, or to have a higher delivery pressure, par 0031) a –bypass-- valve (fig 1, either of valves 23, 24, or 25, which are bypass valves of the compressor stages, par 0032) fluidly coupling the two stage compressor with –inlets and outlets--, the three way valve selectably changeable between a first passageway (fig 1 any of the main compressor stage branches 9-15) and a second passageway (fig 1, the bypasses passages 20, 21, 22), the first passageway fluidly coupling the first cylinder with the –output of the last stage of the compressor--, and –the-- second passageway fluidly coupling the first cylinder with the second cylinder of the two stage compressor (valves 23, 24, 25 put the compressor stages in series).  Fejzuli does not disclose a the bypass valve is a three-way valve;  a liquid trap fluidly coupled with the two stage compressor;--the-- three way valve fluidly coupling the two stage compressor with a four way valve, …; the four way valve comprising a first position and second position the first position comprising a first passageway fluidly coupling the three way valve and the second cylinder with a supply tank and a second passageway 
Scheeter teaches an analogous LNG transfer system (abstract) wherein it includes a liquid trap (liquid trap 515, par 0041) fluidly coupled with the … compressor; … a four way valve (figure 5, four way valve 535, par 0042),…; the four way valve comprising a first position and second position the first position comprising a first passageway (fig 5, compressor outlet to line 1, liquid line 1 to a first liquid tank, par 0007) fluidly coupling the –outlets of the compressor--- with a supply tank (a source first liquid tank, para 0007) and a second passageway fluidly (fig 5, second liquid tank to compressor inlet; the liquid trap is before the compressor suction side, par 0041, par 0007) coupling a storage tank (a second tank, par 0007) with the liquid trap during the single stage mode; the second position comprising a third passageway (a source first liquid tank to a compressor inlet; the liquid trap is before the compressor suction side, par 0041) fluidly coupling the supply tank with the liquid trap and a fourth passageway (fig 5, compressor outlet to a second liquid tank) fluidly coupling the –compressor outlet --.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the liquid trap, four way valve, and second liquid storage tank of Scheeter into the LNG transfer system of Fejzuli in order to prevent liquid damage to the compressor with the liquid trap, and to enable bidirectional pumping with the four way valve and second liquid storage tank, thereby increasing the reliability and utility of the LNG transfer system.

Baelz teaches a three-way valve as a diverting valve to a bypass (page 4). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the two-way bypass valves of Fejzuli with three-way bypass valves as an obvious variation that is more cost-effective for diverting than using multiple 2 way valves (page 4), and also making it easier for the operator to identify the valve as a bypass valve because of the three ports on the valve.
Regarding claim 2, Fejzuli in view of Scheeter teaches the liquefied gas unloading and deep evacuation system of claim 1, wherein the predetermined pressure is about 50 psi (Scheeter, emergency shutoff valves for LNG railcars is 20-60 psig). It would be further obvious to a person of ordinary skill in the art to set the upper pressure of the compressor to within the railcar emergency shutoff range in order to safely transport LNG by rail. Furthermore, the 50 psi is obvious as a design choice within the disclosed range and applicant discloses no criticality or unexpected result of the choice of 50 psi. The rule is that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (See MPEP 2144.05). In this case it appears that the taught range of 20-60 psig is sufficiently narrow to establish obviousness of the claimed 50 psig.
prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (See MPEP 2144.05). In this case it appears that the taught range of 20-60 psig is sufficiently narrow to establish obviousness of the claimed 30 psig.
Regarding claim 4, Fejzuli in view of Scheeter teaches the liquefied gas unloading and deep evacuation system of claim 1, wherein the supply tank is a rail car (Scheeter, fig 1 rail car 110 depicted). 
Regarding claim 5, Fejzuli in view of Scheeter teaches the liquefied gas unloading and deep evacuation system of claim 1, comprising a two way valve (Fejzuli, valve 23, par 0028, 0032) selectably and fluidly coupling the liquid trap with the two stage compressor, the two way valve being open during the single stage mode and closed during the two stage mode. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention that when combining Fejzuli and Scheeter, to connect the outlet of the liquid trap of Scheeter before the inlet to the pump of Fejzuli. A person of ordinary skill would recognize that since Fejzuli discloses that valve 23 is the bypass of the first stage of the compressor, the valve 23 would be open during the bypass of the first stage of the compressor and closed during series operation of the compressor.
Regarding claim 6, Fejzuli discloses the liquefied gas unloading and deep evacuation system of claim 1, wherein the first passageway of the three way valve is open during the single stage mode and 
Regarding claim 7, Fejzuli discloses the liquefied gas unloading and deep evacuation system of claim 5, wherein the two way valve (Fejzuli, valve 23 bypasses the first stage and connects to the second stage, par 0028, 0032) is fluidly coupled with the second cylinder of the two stage compressor.  
Regarding claim 8, Fejzuli discloses the liquefied gas unloading and deep evacuation system of claim 1, wherein the first cylinder and the second cylinder are in parallel in the single stage mode, the first cylinder and the second cylinder are in series in the two stage mode (Fejzuli, par 0031). 
Regarding claim 9, Fejzuli in view of Scheeter teaches the liquefied gas unloading and deep evacuation system of claim 1, the two stage compressor comprising a first speed (Scheeter, the faster of a variation of compressor speed to vary flow rate, par 0040) and a second speed (inherently when there is a variation in speed, there must at least be a second speed), the first speed being greater than the second speed (inherently when there is a variation in speed, one speed is greater than the other speed). 
Regarding claim 10, Fejzuli in view of Scheeter teaches the liquefied gas unloading and deep evacuation system of claim 1, the two stage compressor comprising variable speed. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to vary the speed of the Fejzuli pump as taught by Scheeter in order to vary the flow rate (Scheeter, par 0040).
Regarding claim 11, Fejzuli in view of Scheeter teaches the liquefied gas unloading and deep evacuation system of claim 10, further comprising a liquid heel boil-off/vapor recovery stage (Scheeter, fig 12, vapor recovery 1260 of heel, par 082) comprising a speed S1 (Scheeter, inherently vapor recovery 
Regarding claim 12, Fejzuli discloses the liquefied gas unloading and deep evacuation system of claim 10, further comprising a programmable logic controller (Fejzuli, PI controller, par 0047) operably controlling the variable speed of the two stage compressor. 
Regarding claim 13, Fejzuli in view of Scheeter teaches the liquefied gas unloading and deep evacuation system of claim 12, the programmable logic controller operably controlling the variable speed of the two stage compressor from one or more of: ambient temperature; suction pressure; discharge pressure (Fejzuli, target pressure, par 0042); low oil pressure; high discharge temperature; high liquid alarm; and/or high liquid shutdown (Scheeter, electric float shutdown switches, par 0041). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to connect the electric float shutdown switches of Scheeter to the PI controller of Fejzuli for the expected result of shutting down the pump in a high liquid scenario.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nagura discloses a LNG transfer system that adjusts for temperature and pressure.  Hughes discloses a LNG transfer system that monitors and adjusts for conditions in the tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S LEE/Examiner, Art Unit 3746                                                      

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746